Citation Nr: 0417979	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-16 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's income for Department of Veterans 
Affairs pension purposes for the years of 1995, 1996, 1997, 
1998, 1999, and 2000, was accurately counted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran had active service from February 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In an October 2003 decision, the Board remanded this matter 
to the RO to ensure compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This matter has now 
been returned to the Board for further appellate 
consideration.  (The matter of entitlement to a waiver of the 
recovery of the overpayment was deferred pending completion 
of this appeal.)


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The evidence of record demonstrates no current error in 
the calculation of the veteran's income for VA pension 
purposes for the years 1995, 1996, 1997, 1998, 1999, and 
2000.  



CONCLUSION OF LAW

The veteran's income for VA pension purposes for the years 
1995, 1996, 1997, 1998, 1999, and 2000 was accurately 
counted.  38 U.S.C.A. §§ 1521(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.271, 3.272 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the VCAA in regard to the veteran's claim.  The 
record contains all relevant documents necessary to 
adjudicate the veteran's claim and no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
computation of income and exclusions from income.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in January 2004 explained to the veteran VA's duty to 
assist him in obtaining evidence, what evidence had been 
received, what the veteran could do to help with his claim, 
and where to send any additional information or evidence.  
The Board therefore finds that the notice requirements of the 
VCAA have been met.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, notice of the VCAA was provided in January 
2004, after the initial AOJ decision.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to a final 
Board adjudication and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant in this 
action has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2004 RO letter 
asked the veteran to tell the RO about any additional 
information or evidence he wanted them to obtain on his 
behalf.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the appellant.  



Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
disability not the result of the veteran's willful 
misconduct.  See 38 U.S.C.A. § 1521(a); Martin v. Brown, 7 
Vet. App. 196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2003).  The 
MAPR is periodically increased from year to year.  See 
38 C.F.R. § 3.23(a); VA Adjudication and Procedure Manual, 
M21-1, Part 1, Appendix B.

Pension benefits shall be paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  See 38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  This includes 
gross income from a farm as reduced by the necessary 
operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements.  The values of an increase in stock 
inventory of a business are not considered income.  See 
38 C.F.R. § 3.271(c)(1).  Depreciation is not a deductible 
expense and a loss sustained in operating a farm may not be 
deducted from income derived from any other source.  See 
38 C.F.R. § 3.271(c)(2) and (3).  

Unreimbursed medical expenses will be excluded from the 
amount of an individual's annual income if they were paid 
within the 12-month annualization period.  Such unreimbursed 
medical expenses must be in excess of 5 percent of the 
applicable maximum annual percentage rate or rates for the 
veteran as in effect during the 12-month annualization period 
in which the medical expenses were paid.  See 38 C.F.R. 
§ 20.272(g).  

In the present case, the veteran is in receipt of monthly 
Social Security income.  The record reflects that in 1995 the 
veteran received monthly income from the Social Security 
Administration (SSA) in the amount of $181.10.  SSA income 
was $186.50 in 1996; $195.80 in 1997; $202.50 in 1998; 
$207.50 in 1999; and $207.50 2000.  The veteran is not 
disputing the amount of SSA income considered by the RO.

The veteran has also reported unreimbursed medical expenses 
for the years 1995 through 2000.  The veteran reported 
unreimbursed medical expenses of $2849.60 in 1995, $2546.65 
in 1996, $2567.80 in 1997, $3686.04 in 1998, $2816.40 in 
1999, and $3137.25 in 2000.  A review of the record reflects 
that the RO excluded (or subtracted) from the amount of the 
veteran's annual income, the full amount of unreimbursed 
medical expenses claimed by the veteran for each year 1995 
through 2000.  Thus, the Board finds no error in the RO's 
consideration of unreimbursed medical expenses as the 
veteran's income was adjusted by the amount claimed for each 
year.  

The veteran's primary dispute appears to be in regard to the 
amount of farm income considered by the RO.  The amount of 
farm income received by the veteran for the years 1995 
through 2000 is determined by reviewing the farm income and 
expense reports submitted by the veteran.  For the year 1995, 
this report demonstrates an income of $2042.00.  The Board 
notes that depreciation expenses may not be deducted as an 
expense for VA pension purposes under 38 C.F.R. 
§ 3.271(c)(2).  Thus, because the report for the year 1995 
shows a depreciation of $903.00, that amount of depreciation 
must be added to the $2042.00 for a total income of $2945.00.  
The RO accurately calculated the veteran's income from 
farming as $2945.00 for the year 1995.  The Board finds that 
this computation does not duplicate the amount received by 
the veteran from Gibson Farmers Cooperative.  The RO also 
considered $42.00 in interest income received by the veteran.  
This amount of interest is documented by a statement from the 
veteran's bank for the year 1995 and is not disputed by the 
veteran.  Thus, the Board finds that the veteran's income for 
the year 1995 was counted correctly.

In regard to the year 1996, the farm income and expense 
report submitted by the veteran demonstrates an income of 
$291.00 and a depreciation amount of $1542.00 for a total 
income of $1833.00.  The RO accurately calculated the 
veteran's income from farming as $1833 for the year 1996.  
The RO also considered $61.00 in interest income received by 
the veteran.  This amount of interest is documented by a 
statement submitted by the veteran in March 1997 and is not 
disputed by the veteran.  Thus, the Board finds that the 
veteran's income for the year 1996 was counted correctly.

In regard to the year 1997, the farm income and expense 
report submitted by the veteran demonstrates a loss with 
$0.00 total income.  The RO accurately calculated the 
veteran's income from farming as $0.00 for the year 1997.  
The RO considered only the veteran's SSA benefits and 
interest in the amount of $65.00 (as reported by the veteran 
in March 1997) as income and these amounts are not disputed 
by the veteran.  Thus, the Board finds that the veteran's 
income for the year 1997 was counted correctly.

In regard to the year 1998, the farm income and expense 
report submitted by the veteran demonstrates a loss with 
$0.00 total income.  The RO accurately calculated the 
veteran's income from farming as $0.00 for the year 1998.  
The RO considered only the veteran's SSA benefits and 
interest of $14.00 as income and these amounts are not 
disputed by the veteran.  Thus, the Board finds that the 
veteran's income for the year 1998 was counted correctly.

In regard to the year 1999, the farm income and expense 
report submitted by the veteran demonstrates a loss with 
$0.00 total income.  The RO accurately calculated the 
veteran's income from farming as $0.00 for the year 1999.  
The RO considered only the veteran's SSA benefits as income 
and that amount is not disputed by the veteran.  Thus, the 
Board finds that the veteran's income for the year 1999 was 
counted correctly.  

Likewise, in regard to the year 2000, the farm and income 
expense report submitted by the veteran demonstrates a loss 
with $0.00 total income.  The RO accurately calculated the 
veteran's income from farming as $0.00 for the year 2000.  
The RO considered only the veteran's SSA benefits as income 
and that amount is not disputed by the veteran.  Thus, the 
Board finds that the veteran's income for the year 2000 was 
counted correctly.  

The Board recognizes that the RO made some initial errors in 
the computation of the veteran's income by considering some 
amounts of farm income twice.  Thus, the record is somewhat 
difficult to sort through as a result of those erroneous 
computations and determinations.  However, the Board has 
carefully reviewed the entire record in this matter and finds 
no indication that the RO's current computation of the 
veteran's income for the years 1995 through 2000 is 
incorrect.  Furthermore, the Board finds that the farm income 
figures used by the RO for the years 1995 and 1996 are 
supported by the farm and income expense reports submitted by 
the veteran.  Additionally, as previously noted, the veteran 
has been give full credit for all unreimbursed medical 
expenses claimed for the years 1995, 1996, 1997, 1998, 1999, 
and 2000.  

Thus, the Board finds that the veteran's income for the years 
of 1995, 1996, 1997, 1998, 1999, and 2000 was accurately 
counted and the veteran's appeal must be denied.  As 
indicated earlier in this decision, however, the related 
matter of entitlement to a waiver of the recovery of the 
overpayment may now be ready for consideration.



ORDER

The appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



